                Case 2:15-cv-01215-RSL Document 325 Filed 04/12/21 Page 1 of 4



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      MONEY MAILER, LLC,
                                                                  Cause No. C15-1215RSL
 9
                              Plaintiff,

10
                   v.                                             ORDER DENYING BREWER’S
                                                                  MOTION FOR ATTORNEY’S FEES
11
      WADE G. BREWER.,

12
                              Defendant.

13

14
            This matter comes before the Court on “Wade Brewer’s Petition for Reasonable
15

16   Attorneys’ Fees, Expenses, and Costs.” Dkt. # 316. Money Mailer filed this lawsuit in 2015

17   seeking payments allegedly due and owing under its franchise agreement with Brewer. In order
18   to defend himself against those claims, Brewer attempted to invalidate the franchise agreement
19
     by arguing that it violated the Franchise Investment Protection Act and the Consumer Protection
20
     Act. In addition, Brewer asserted a number of additional counterclaims sounding in tort and
21
     contract.1 Each party successfully defended against the other’s claims. Brewer’s thirteen
22

23   counterclaims were abandoned and/or dismissed on summary judgment. Money Mailer’s breach

24
            1
              Brewer asserted non-statutory claims for declaratory judgment; breach of the purchase
25
     agreement; conversion; breach of a March 2013 agreement; breach of the franchise agreement; breach of
26   a consulting fee agreement; intentional misrepresentation; negligent misrepresentation; civil conspiracy;
     aiding and abetting; unjust enrichment; and breach of the duty of good faith and fair dealing.
27
     ORDER DENYING BREWER’S
28   MOTION FOR ATTORNEY’S FEES - 1
             Case 2:15-cv-01215-RSL Document 325 Filed 04/12/21 Page 2 of 4



 1   of contract and moneys due and owing claims were voluntarily withdrawn when the Court found
 2   that Money Mailer no longer held the right to pursue the claims it had asserted in this action and
 3
     the transferee opted not to appear. The Court ordered that, after five years of litigation, Money
 4
     Mailer’s claims would be dismissed with prejudice.
 5

 6          Brewer seeks an award of attorney’s fees and costs under a provision of the franchise

 7   agreement which states:
 8          16.4 Attorneys’ Fees. If either party commences any action or proceeding related
            to this Agreement, then the prevailing party will be reimbursed by the losing party
 9
            for all costs and expenses incurred in connection with the action, including . . .
10          reasonable attorneys’ fees (including reasonable reimbursement for in-house
            attorneys).
11
     Dkt. # 268 at 21. Brewer argues that he is entitled to $820,417.50 in attorney’s fees and
12

13   $72,438.21 in costs/expenses under this provision.

14          The primary issue raised by Brewer’s motion is whether Brewer can be considered the
15   prevailing party “In general, a prevailing party is one who receives an affirmative judgment in its
16
     favor.” Marassi v. Lau, Wn. App. 912, 915 (1993), overruled on other grounds by Wachoria
17
     SBA Lending, Inc. v. Kraft, 165 Wn.2d 481, 490-92 (2009), (citing Schmidt v. Cornerstone Invs.,
18
     Inc., 115 Wn.2d 148, 164 (1990)). “If neither wholly prevails, then the determination of who is a
19

20   prevailing party depends upon who is the substantially prevailing party, and this question

21   depends upon the extent of the relief afforded the parties.” Riss v. Angel, 131 Wn.2d 612, 633
22   (1997). If “both parties have prevailed on major issues, neither qualifies as the prevailing party
23
     under the contract.” Am. Nursery Prod., Inc. v. Indian Wells Orchards, 115 Wn.2d 217, 234-35
24

25

26

27
     ORDER DENYING BREWER’S
28   MOTION FOR ATTORNEY’S FEES - 2
                Case 2:15-cv-01215-RSL Document 325 Filed 04/12/21 Page 3 of 4



 1   (1990).2
 2          As a preliminary matter, the Court agrees with Brewer that his counterclaims arose out of
 3
     and are related to the franchise agreement for purposes of the attorney’s fee provision. Seattle
 4
     First Nat. Bank v. Washington Ins. Guar. Ass’n, 116 Wn.2d 398, 413 (1991) (“[A]n action is on
 5

 6   a contract if the action arose out of the contract and if the contract is central to the dispute.”).

 7   The Court therefore considers all of the claims and counterclaims at issue when determining
 8   whether Brewer obtained affirmative relief and/or substantially prevailed. He did not. Of the
 9
     fifteen causes of action at issue, Brewer prevailed on only two. He obtained none of the
10
     affirmative relief he requested, nor did he defeat Money Mailer’s claims on the merits. While he
11
     was not held liable for breach of contract, he did not substantively prevail on those claims,
12

13   either. Rather, Money Mailer’s breach of contract and moneys due and owing claims were

14   dismissed because it had transferred the right to pursue the claims and the transferee abandoned
15   the claims. In these circumstances, Brewer does not qualify as a prevailing party under
16
     Washington law.
17

18
     //
19

20

21

22          2
               After reviewing the case law described in the text, Division 1 of the Washington Court of
23   Appeals found that the general principles did not fairly address situations where a defendant has not
     made a counterclaim for affirmative relief (and therefore could not obtain an affirmative judgment in his
24   or her favor), but successfully defended a number of distinct and severable claims put forth by the
     plaintiff. Marassi, 71 Wn. App. at 915-17. The Court declines to apply Marassi’s proportional approach
25
     in this litigation: Brewer asserted counterclaims, but did not prevail on any of them or obtain the
26   affirmative relief requested. The Washington Supreme Court’s general prevailing party principles
     therefore apply.
27
     ORDER DENYING BREWER’S
28   MOTION FOR ATTORNEY’S FEES - 3
           Case 2:15-cv-01215-RSL Document 325 Filed 04/12/21 Page 4 of 4



 1        For all of the foregoing reasons, Brewer’s motion for attorney’s fees (Dkt. # 316) is
 2   DENIED.
 3

 4
          Dated this 12th day of April, 2021.
 5

 6
                                             Robert S. Lasnik
 7                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING BREWER’S
28   MOTION FOR ATTORNEY’S FEES - 4
